Houghton, J. (dissenting) :
The defendant wrote a letter to a periodical called Field cmd Fancy, which the plaintiff alleges to have been libelous per se as to herself.
The published letter withinnuendo that the various charges referred to plaintiff is set forth in the complaint to which the defendant demurred, and is addressed to the editor of the periodical and relates to the disqualification of a dog because his hair was found to have been dyed, owned by the defendant and entered at a competitive dog show. After referring to a previous communication on the subject which exonerated the defendant from guilty knowledge' of the act, it is suggested that it is a subject for investigation by the Kennel Club, and that it should inquire “Who dyed the dog? — a question that can be answered by ascertaining who had interest in having the dog dyed and disqualified. Has, or is there any one who would profit by the disqualification of the dog Chin Chino ? If so, whom ? Who was it that discovered on the last day of the show, and three days after the judging of the Chow classes, that there was dye on the coat of the dog ? And had the person who made this discovery an opportunity to put the dye on the dog ? And was the dog’s disqualification in any way to the benefit of the person ? A crime was committed. The motive is plain. Who was it that had such á motive?”
Ho extrinsic facts are alleged in the complaint showing that the plaintiff had anything to do with the dog show either as manager or as one of the judges, or as one of the exhibitors; or that she was in any way connected with it so that any one knowing the situation, on reading the article might infer that it referred to herself, or that the derelictions mentioned in the article might be attributed to her. Assuming that the article is libelous per se in that it attributes disreputable conduct to some one, nothing is plead to show that it referred to plaintiff, or could refer to' her, or that any one could think it referred to her; and nothing is contained in the article itself indicating that the charges were made against plaintiff.
A person cannot attribute to himself a libel which is published of the community at large. There must be something in the article itself referring to him individually, or to a particular group of individuals of which lie is a part, or it must contain some descriptive *780statements with which lie can identify himself by .proof, and thus show that that article referred to him, or he-must be so identified with the situation or subject-matter referred to in the article that, upon showing his relation to them, it can be fairly assumed that the article referred to him. . .
Unless some one of these elements appear'in the alleged libel, a. simple: allegation that the article was published of and concerning the plain tiff is insufficient, notwithstanding the provisions of section 535 of the Code of Civil Procedure, (Corr v. Sun Printing & Pub. Assn., 177 N. Y. 131; Hauptner v. White, 81 App. Div. 153; Weston v. Commercial Advertiser Assn., 184 N. Y. 479; Nunnally v. Tribune Assn., 111 App. Div. 485; affd. on opinion below, 186 N. Y. 533.) In Nunnally v. Tribune Assn. (supra) this rule was recognized, but it was held that in the article itself there were descriptive statements by which the plaintiff. was easily identified as the person concerning whom the libel was published.
Tested by these miles, I think the complaint failed to -state .a cause of action, a-nd.the demurrer should have been sustained. .
In my opinion the interlocutory judgment overruling the-demurrer should be reversed.
Judgment affirmed, with costs, with leave to defendant to withdraw demurrer and to answer on payment of costs.